Citation Nr: 0633262	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
November 2003 and March 2004 when it was remanded for 
additional evidentiary development.  The issue on appeal was 
again before the Board in August 2004 when it was denied.  
The veteran appealed the Board's August 2004 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  By Order dated August 31, 2005, 
the Court granted the parties Joint Motion for Remand and 
vacated the Board's August 2004.  In March 2006, the Board 
again remanded the issue for further evidentiary development.  

By rating decision in July 2006, the RO increased the 
disability rating for PTSD to 70 percent disabling, effective 
February 12, 2004.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, then the Board is required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  This 
issue therefore remains in appellate status.  


FINDINGS OF FACT

1.  Prior to February 12, 2004, the veteran's PTSD was 
manifested by intrusive memories of combat, sleep 
problems/nightmares, hypervigilance, irritability and 
depression, but was not productive of occupational and social 
impairment with deficiencies in most areas.

2.  From February 12, 2004, the veteran's PTSD is manifested 
by recurrent intrusive thoughts, sleep impairment with 
nightmares, impaired impulse control, minimal social and 
interpersonal relationships, occasional suicidal ideation and 
memory impairment, but is not productive of total 
occupational and social impairment.




CONCLUSIONS OF LAW

1.  Prior to February 12, 2004, the criteria for entitlement 
to a disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  From February 12, 2004, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in December 2003 and April 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In its November 2003 remand, the 
Board noted that the veteran had not received sufficient 
notice in compliance with VCAA and remanded the issue to the 
RO.  The RO then took action to correct the defect by sending 
the December 2003 VCAA notices to the veteran for his PTSD.  
Further, after the March 2006 Board remand, the RO sent the 
additional April 2006 VCAA notice.  Thus, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notices provided to 
the veteran in December 2003 and April 2006 were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided prior to the veteran's claim being returned to 
the Board for appellate review.  The contents of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  The 
April 2006 VCAA notice provided the types of information and 
evidence needed to substantiate the veteran's claim for an 
increased disability rating and what type of information and 
evidence needed to establish an effective date for the 
disability on appeal.  Thus, the Board finds that the 
requirements set forth in Dingess/Hartman have been 
satisfied. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in September 2001, 
February 2004 and April 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 
percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 



Prior to February 12, 2004

As previously noted, the RO granted an increased disability 
evaluation from 50 percent to 70 percent for the veteran's 
service-connected PTSD, effective February 12, 2004.  
However, the original date of the veteran's claim was in July 
2001.  Thus, the Board must determine whether a rating in 
excess of 50 percent is warranted from the date of the 
original claim until February 12, 2004.  

The veteran was afforded a VA examination in September 2001.  
The veteran reported that he experienced recurrent intrusive 
thoughts and weekly nightmares concerned with traumatic 
events of World War II.  He reported that he avoided thinking 
or talking about certain events.  He also reported a general 
loss of interest and participation in activities.  He 
reported he had persistent difficulty sleeping with frequent 
awakenings.  He described ongoing irritability with some 
verbal outbursts.  He reported continued hypervigilance and 
prominent startle response.  He stated that he had ongoing 
feelings of depression and anxiety as well as crying spells, 
tense feelings, occasionally would hyperventilate and had 
homicidal and suicidal thoughts.  He had retired from work in 
1986.  He continued to be married to his second wife, and was 
close to his two children.  He had no activities or pursuits 
other than puttering around in the yard.  He had some friends 
but they did not come over as much as they used to and he did 
not go out as much due to age, but he attended church 
regularly and weekly VA groups.  He admitted to suicidal 
ideation but denied attempts.

Mental status evaluation revealed that the veteran's thoughts 
were organized, logical and coherent.  There were no 
delusions or hallucinations.  Hygiene appeared good and he 
denied active suicidal ideation.  He was oriented to person, 
place and time.  Memory and recall were quite good.  He did 
not display any obsessive or ritualistic behavior.  Speech 
patterns were normal.  The veteran did not describe any panic 
attacks.  He reported he was depressed and described severe 
sleep impairment.  The examiner opined that the veteran's 
symptoms were frequent and moderately severe.  The diagnosis 
was PTSD and depressive disorder not otherwise specified.  A 
GAF of 52 was assigned for moderate to severe symptoms.  The 
examiner indicated that the veteran was unable to work due to 
his age, but worked until retirement.  The examiner further 
stated that the veteran was able to manage routine 
responsibilities of self-care and family role functioning.  
He had few social and interpersonal relationships limited 
somewhat by his relative inactivity due to the veteran's age.  
He had a paucity of recreational pursuits. 

VA treatment records from August 2002 to February 2004 have 
also been reviewed, and showed continuing treatment for the 
veteran's PTSD and participation in group therapy sessions.  
The records showed that the veteran had complained of 
depressed mood, anxiety, nightmares, intrusive memories of 
war, worrying, forgetfulness and insomnia.  One notation also 
indicated that the veteran avoided crowds.  However, the 
records showed that the veteran was well oriented, alert and 
did not exhibit psychotic behavior.  Further, the veteran 
denied suicidal or homicidal ideation.  His GAF during this 
period was primarily 50, with a few occasions where it was 
actually higher.  

The Board notes that in his March 2003 substantive appeal, 
the veteran indicated that he was entitled to an increased 
rating due to an inadequate examination in September 2001 and 
the fact that his wife had to sleep in a separate bedroom 
because of his nightmares.  The veteran also reported that he 
had intrusive thoughts and anxiety attacks several times 
during the day.  He alleged that his relationship with his 
wife was in turmoil and he was unable to establish effective 
relationships with his family, comrades and peers.  He wrote 
that he had suicidal and homicidal ideation.  He reported 
that he had mood swings and panic attacks.  Further, in his 
November 2001 notice of disagreement, the veteran alleged 
that he lost his last position because of keeping psychiatric 
appointments.  However, these assertions are not supported by 
contemporaneous medical evidence and statements the veteran 
made while seeking treatment.  VA treatment records do not 
support his contention that he had suicidal or homicidal 
ideation or anxiety attacks several times a day.  In fact, 
treatment records showed that the veteran explicitly denied 
suicidal and homicidal ideation.  Moreover, there is not 
competent medical evidence to support the contention that the 
veteran had daily anxiety attacks.  The veteran did not 
describe any panic attacks to the September 2001 examiner.  
Further, the evidence of record revealed that the veteran 
maintained good relations with his children, had some friends 
who visited and interacted well with his peers during group 
therapy.  

Therefore, based on the evidence of record, the preponderance 
of the evidence is against a finding of occupational and 
social impairment with deficiencies in most areas to warrant 
the next higher rating of 70 percent prior to February 12, 
2004.  The Board recognizes that the veteran's primary GAF 
score of 50 in his VA treatment records was indicative of 
serious symptoms.  However, the veteran does not exhibit most 
of the symptoms outlined in the criteria for a 70 percent 
rating, such as obsessional rituals, illogical speech, near 
continuous panic, spatial disorientation, neglect of hygiene 
or difficulty in adapting to stressful situation.  

Further, the veteran's depression does not affect his ability 
to function independently.  As noted in the September 2001 VA 
examination, the veteran was able to manage responsibility to 
self care and family role functioning.  He had been able to 
maintain a marital relationship and the veteran specifically 
denied family problems in the September 2001 VA examination.  
He was able to maintain employment until retirement.  
Moreover, all of the medical evidence showed that the veteran 
was alert and oriented to place and person.  The Board 
recognizes that at the September 2001 VA examination, the 
veteran admitted to suicidal ideation; however, in that same 
examination, the veteran denied active suicidal ideation at 
that time, and there was no finding of suicidal ideation in 
the veteran's VA treatment records.  As noted above, he 
specifically denied suicidal ideation.  Further, even though 
the veteran complained of ongoing irritability and some 
verbal outbursts, there is not objective medical finding of 
impaired impulse control.  The Board acknowledges that VA 
treatment records showed forgetfulness, but this symptom is 
already contemplated in the current 50 percent rating.  Under 
the circumstances, the Board must conclude that the degree of 
PTSD impairment prior to February 12, 2004 was adequately 
contemplated by the 50 percent rating.  

From February 12, 2004

The Board must also determine whether a rating in excess of 
70 percent is warranted from February 12, 2004.  On VA 
examination on February 12, 2004, the veteran complained of 
nightmares and restless sleep at night, to the point where 
his wife had to sleep in a separate room.  He alleged that he 
had nightmares every night.  He indicated that he was nervous 
and shaking all the time.  He reported that he had some 
friends but did not leave the house to see them.  The friends 
would come by and visit.  He had decreased appetite and 
occasional double vision.  He has recurrent and intrusive 
distressing recollections an avoided activities associated 
with trauma.  His symptoms had increased due to the Iraq war.  
He was irritable with his wife but got along well with his 
children, friends and the grocery store clerks.  He reported 
a general loss of interest and continued startle response.  
He described ongoing feelings of depression and anxiety.  He 
reported that he had homicidal and suicidal thoughts, but the 
examiner was unable to elicit these fully at the time of the 
examination.  The examiner opined that the veteran was able 
to manage responsibilities and his family role functions, but 
his relationship with his wife was deteriorating.

Mental status evaluation revealed that the veteran's thoughts 
were circumstantial and rambling.  He had to be redirected 
and he had difficult reaching his thought goals.  There were 
no delusions or hallucinations.  The ability to maintain 
personal hygiene and other basic activities of daily life 
were intact.  He was oriented to person, place and time.  
There was some memory impairment.  There were no obsessive or 
ritualistic behaviors.  Speech was somewhat pressured.  The 
examiner noted that the veteran claimed he had panic attacks, 
but the examiner was unable to elicit any specific symptoms.  
The veteran had impaired impulse control with temper and 
irritability.  He described sleep impairment.  The diagnoses 
were PTSD and depressive disorder, not otherwise specified.  
A GAF of 45 was assigned based on the fact that the veteran 
was more irritable with his wife, he was unable to work due 
to his age, and he had some social outlets, but they were 
becoming more limited.  The examiner noted that the veteran 
had minimal social and interpersonal relationships.  The 
examiner opined that the veteran's major depression was 
likely secondary to his PTSD.

Pursuant to a Court Order vacating the November 2004 Board 
decision, the veteran was afforded another VA Examination in 
April 2006.  At the examination, the veteran stated that he 
continued to get along well with his children and be somewhat 
irritable with his spouse.  The veteran had no social 
relationships outside the family at this point and was unable 
to work due to his age.  The veteran was able to care for 
himself in terms of dressing, grooming and bathing.  The 
examiner indicated that the veteran's family role functioning 
seemed to be stable.  He had no social and interpersonal 
relationships or significant recreational pursuits.  

Mental status examination showed that the veteran was 
somewhat disheveled and unkempt.  The veteran was 
circumstantial, tangential, and had very limited insight.  
The veteran did not exhibit delusions or hallucinations.  The 
veteran had suicidal ideation without intent or plan and no 
homicidal thoughts.  The veteran's ability to maintain 
minimal personal hygiene was apparently intact, but he was 
unable to drive.  The veteran was oriented to person, place 
and time.  The veteran complained of memory loss for about a 
year for which he is taking medication as correlated by the 
available medical records.  The veteran had difficulty with 
immediate and short-term recall of three objects, but was 
able to recall with prompt.  He was unable to spell his own 
name backwards.  However, the examiner indicated that this 
seemed to be almost due to poor effort secondary to 
nervousness.  The veteran's fund of knowledge, insight and 
judgment were poor.  The veteran did not exhibit obsessive or 
ritualistic behavior or impaired impulse control.  The 
veteran's rate and flow of speech were normal.  The veteran 
did not have panic attacks; however, he was chronically 
depressed and anxious.  The examiner stated that the veteran 
had nervousness and difficulty with sleep, with nightmares 
once to twice a week.  He had occasional suicidal ideation 
and a sense of a foreshortened future.  He had anhedonia as 
well as reduced social outlets.  He had trouble with his 
memory and concentration likely due to his anxiety.   He had 
recurrent, intrusive, distressing recollection of the events 
with triggers and mild irritability with his wife.  The 
examiner did note that other PTSD symptoms were difficult to 
elicit due to the veteran's difficulty in understanding the 
questions.  

At the March 2006 examination, a GAF of  48 was assigned due 
to the fact that the veteran had suicidal ideation, serious 
impairment in social functioning, as well as recreational and 
leisure outlets.  He had chronic symptoms in a number of 
domains including physical and mental, and he had 
psychosomatic symptoms physically which worsen in response to 
his mental symptoms.  In addition, the veteran had memory 
difficulty as well as some thinking problems.  The examiner 
opined that the majority of the veteran's dysfunction was 
clearly related to PTSD.  

The examiner concluded that the veteran was almost completely 
homebound partly due to his physical problems and partly due 
to his PTSD, which the examiner indicated is why the GAF 
score in this examination was higher than in the 2004 
examination, because a significant amount of the veteran's 
poor quality of life had to do with his physical problems.  
The examiner further stated that the veteran's depression and 
anxiety escalated his physical complaints, which account for 
approximately 40 percent of his poor functioning.  The PSTD 
symptoms impact that to an unknown, but definite degree.  The 
veteran also had early dementia, which was one of the main 
complaints.  However, the dementia was not due to PTSD, but 
probably exacerbated his PTSD symptoms to some degree.  

VA treatment records from February 2004 to December 2004 were 
also reviewed.  The records showed that the veteran 
complained of anxiety, depression, bad dreams, memories from 
war and forgetting things.  The veteran was alert, well 
oriented, had mild shaking hands, cooperative, very anxious, 
depressed and pessimistic.  The veteran was not delusional or 
hallucinatory and he denied being suicidal or homicidal.  In 
July 2004, the veteran's GAF score was 60.  

Therefore, based on the evidence of record, the preponderance 
of the evidence is against a finding of total occupational 
and social impairment to warrant a disability rating of 100 
percent from February 12, 2004.  Although the medical 
evidence showed serious impairment and the GAF scores 
assigned at the two VA examinations reflected serious 
symptoms, the veteran does not exhibit the majority of the 
symptoms outlined in the criteria for a 100 percent rating.  
He has been able to maintain a marital relationship and get 
along well with his children and has some friends.  Both VA 
examinations found that his family role functioning was 
stable.  None of the medical evidence found persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Even though there has been some medical evidence 
of suicidal ideation, the February 2004 examination report 
was unable to elicit the thoughts fully and the April 2006 
examiner found the veteran's suicidal ideation to be 
occasional.  Thus, there is no medical finding of persistent 
danger to hurting self or others.  Both examinations found 
that the veteran was able to maintain minimal personal 
hygiene.  Moreover, the veteran's speech was not illogical, 
obscure or irrelevant.  He was alert and oriented to place 
and person.  Though there is some evidence of impairment of 
in thought processes or communication, neither of the 
examination reports indicated gross impairment of either.  
The Board acknowledges that the veteran complained of memory 
loss and the February 2004 examination report indicated some 
memory and impairment and at the April 2006 examination, he 
was unable to recall three items without prompt or spell his 
own name backwards.  However, the April 2006 examination 
report stated that the veteran had early dementia, which was 
not due to the PTSD.  Further, there was no medical evidence 
that the veteran's memory loss was to such an extent that the 
veteran does not remember names of close relatives, 
occupation or his own name.  Under the circumstances, the 
Board must conclude that the degree of PTSD impairment from 
February 12, 2004, is adequately contemplated by the current 
70 percent rating.  

Conclusion

The Board acknowledges the veteran's combat service in WWII 
and the traumatic experiences the veteran suffered.  However, 
based on the medical evidence of record, a higher disability 
rating is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


